Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Kwong et al (US 2004/0214038), De Cola et al (US 2013/0046096), Nishimura et al (US 2010/0283043), and  Knowles et al (US 2005/0164030) for the following reasons:

Kwong et al discloses the following compound:

    PNG
    media_image1.png
    307
    344
    media_image1.png
    Greyscale
.
In the above compound, M is a metal atom such as Ir; the groups A1 and A2 are covalently joined to form a bidentate ligand; the integer m is [1-3]; the integer n is [0-2]; and m + n = 3.  The groups R1-R4 and R9-R12 are H, a C1-20 alkyl, or any one (1) or more of R1 and R2 and R11 and R12 together from a fused 4- to 7-membered cyclic groups such as aryl or heteroaryl. 
Claims 1, 18, and 25 require that at least of the following is true: (i) X19 is nitrogen, (ii) X18 is nitrogen and R1 attached to X19 is hydrogen or (iii) G is selected from the group of:

    PNG
    media_image2.png
    109
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    504
    media_image3.png
    Greyscale

In Kwong, the recited groups X18 and X19 are C and cannot be N. Thus, the compound of the reference cannot satisfy condition (i) or (ii). While the groups R11 and R12 in the reference can join together from a fused 4- to 7-membered cyclic groups such as aryl or heteroaryl, it is noted that these groups cannot form any of the fused ring species for condition (iii). Given that Kwong et al cannot satisfy condition (i), (ii), or (iii), the reference does not disclose or suggest the compound as recited in claims 1, 18, and 25.

De Cola et al discloses that conventional iridium emitters exhibit at least one phenyl-pyridine ligand ([0029]). Thus, the reference discloses the recited ligand LB, i.e.

    PNG
    media_image4.png
    125
    86
    media_image4.png
    Greyscale
.
However, the reference does not disclose or suggest the compound as recited in claims 1, 18, and 25.

Nishimura et al discloses an organic electroluminescent device comprising an anode, a cathode, and an organic layer between the anode and cathode. The organic layer is a phosphorescent emitter layer comprising a phosphorescent dopant and a host. The host compound is exemplified as a phenanthrene compound:

    PNG
    media_image5.png
    206
    286
    media_image5.png
    Greyscale
.
However, the reference does not disclose or suggest the compound as recited in claims 1, 18, and 25.

Knowles et al discloses the following compound:

    PNG
    media_image6.png
    440
    433
    media_image6.png
    Greyscale
,
3’ is an alkyl; R5 is an aryl; R3 is H; R4 is H; and R6 is H. The groups R3 and R4 together form a fused 4- to 7-member aryl group. Thus, the disclosure of the reference encompasses an embodiment where R3 and R4 fuse to form a 6-member aryl, i.e. phenyl.
From the above, the reference discloses a compound having the structure M(LA)n(LB)m-n, where M is Ir, where n is three (3), m is three (3), m-n is zero (0) and the recited. When the groups R4 and R3 fuse to form a 6-member ring, the reference discloses the recited group G as:

    PNG
    media_image7.png
    194
    119
    media_image7.png
    Greyscale

Claims 1, 18, and 25 require that at least of the following is true: (i) X19 is nitrogen, (ii) X18 is nitrogen and R1 attached to X19 is hydrogen, or (iii) G is selected from the group of:

    PNG
    media_image2.png
    109
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    504
    media_image3.png
    Greyscale

18 and X19 are C and cannot be N. Thus, the compound of the reference cannot satisfy condition (i) or (ii). While the groups R11 and R12 in the reference can join together from a fused 4- to 7-membered cyclic groups such as aryl or heteroaryl, it is noted that these groups cannot form any of the fused ring species for condition (iii). Given that Knowles et al cannot satisfy condition (i), (ii), or (iii), the reference does not disclose or suggest the compound as recited in claims 1, 18, and 25.

In light of the above, it is clear that Kwong et al, De Cola et al, Nishimura et al, and Knowles et al, either alone or in combination do not disclose or suggest the compound recited in claim 1 or the devices recited in claims 18 and 25. 

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767